        Case 1:15-cr-00536-PGG Document 1198 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                               ORDER

 OMAR AMANAT,                                                     15 Cr. 536 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Sentencing in this matter is scheduled for August 19, 2021, at 3:00 p.m. The

Defendant seeks a sentence of time-served, based in part on certain medical conditions that put

him at greater risk from the Covid-19 virus. (See O. Amanat Sent. Br. (Dkt. No. 1186) at 35-

39) Neither side has addressed the Defendant’s vaccination status. The parties will submit

letters addressing the Defendant’s vaccination status by 5:00 p.m. on August 18, 2021.

Dated: New York, New York
       August 17, 2021
